—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendants’ motion to admit pro hac vice out-of-State attorneys associated with a Washington, D.C., law firm specializing in products liability, negligence and breach of warranty claims that had represented defendants for several years in other matters. The court also properly denied plaintiff’s cross motion to prohibit those attorneys from participating in pretrial proceedings, including discovery. In our view, 22 NYCRR 520.9 (e) (1), which allows any court of record, at its discretion, to admit pro hac vice out-of-State attorneys "to participate in the trial or argument of any particular cause in which the attorney may be for the time being employed”, should be read to encompass admission for matters of trial preparation, including pretrial discovery (see, 18 Inti, v Interstate Express, 116 Mise 2d 66, 68). We decline to follow the holding of the Third Department in Largeteau v Smith (197 AD2d 832). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J.—Pro Hac Vice Admission.) Present—Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.